Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 11,158,155 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
rendering, by a game terminal, a plurality of simulated reels displayed in adjacent columns associated with a skill-based game, each simulated reel comprising a plurality of symbols
receiving, by the game terminal, an indication from a player to participate in the skill-based game
simulating, by the game terminal, a plurality of rotations respectively associated with the plurality of rendered simulated reels
rendering, by the game terminal indicia associated with at least one of the plurality of rotated simulated reels
wherein each of the indicia represents a direction of adjustment of a position of a respective rotated simulated reel
receiving, by the game terminal, a player selection of indicia associated with at least one rotated simulated reel
adjusting, by the game terminal, the at least one rotated simulated reel based on the received user selection of the indicia; 
rendering, by the game terminal, a plurality of adjusted rotated simulated reels
determining, by the game terminal, if symbols associated with the plurality of adjusted rotated simulated reels match a winning pattern of symbols
assigning, by the game terminal a win to the player in response to ascertaining that the symbols match the winning pattern of symbols
wherein the plurality of simulated reels comprise at least four simulated reels
wherein a first subset of simulated reels comprises at least two simulated reels each having a first predetermined rate of revolution which is substantially the same
wherein a second subset of simulated reels comprises at least two reels each having a predetermined rate of revolution
wherein the rate of revolution is faster than the first rate of revolution
wherein the plurality of simulated reels forms an array and the predetermined rate of revolution increases as the position of a simulated reel within the array increases
wherein the plurality of simulated reels forms an array and the predetermined rate of revolution decreases as the position within the array increases
wherein the first subset comprises non-adjacent simulated reels
wherein the indicia are associated with the first subset
wherein the adjusting comprises nudging the at least one rotated simulated reel upwards at least one space
wherein the adjusting comprises nudging the at least one rotated simulated reel downwards at least one space

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mierau et al (US 2004/0048650 A1) (“Mierau”) in view of Webb (US 2006/0046830 A1).
Regarding claim 1, Mierau discloses a method comprising rendering, by a game terminal, a plurality of simulated reels displayed in adjacent columns associated with a skill-based game, each simulated reel comprising a plurality of symbols, and the plurality of simulated reels comprising at least four simulated reels (Fig. 1B), receiving, by the game terminal, an indication from a player to participate in the skill-based game (¶ [0060]), simulating, by the game terminal, a plurality of rotations respectively associated with the plurality of rendered simulated reels (¶ [0040]), rendering, by the game terminal, indicia associated with at least one of the plurality of rotated simulated reels, wherein each of the indicia represents a direction of adjustment of a position of a respective rotated simulated reel  (¶ [0060]: nudge now button), receiving, by the game terminal, a player selection of an indicia associated with at least one rotated simulated reel (¶ [0060]: nudge now button), adjusting, by the game terminal, the at least one rotated simulated reel based at least on the received user selection of the indicia (Abstract), rendering, by the game terminal, a plurality of adjusted rotated simulated reels (Abstract), determining, by the game terminal, if symbols associated with the plurality of adjusted rotated simulated reels match a winning pattern of symbols and assigning, by the game terminal, a win to the player in response to ascertaining that the symbols match the winning pattern of symbols (Abstract).  Webb suggests—where Mierau does not disclose—wherein a first subset of simulated reels comprises at least two simulated reels each having a first predetermined rate of revolution which is substantially the same, wherein a second subset of simulated reels comprises at least two reels each having a predetermined rate of revolution, and wherein the rate of revolution of each reel of the second subset is faster than the first predetermined rate of revolution (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau and Webb in order to create visual interest by varying the displayed speeds.
Regarding claim 2, Mierau discloses wherein the plurality of simulated reels forms an array (Fig. 1B).  Webb suggests—where Mierau does not specifically disclose—wherein the predetermined rate of revolution increases as the position of a rotated simulated within the array increases (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau and Webb in order to create visual interest by varying the displayed speeds.
Regarding claim 3, Mierau discloses wherein the plurality of simulated reels forms an array (Fig. 1B).  Webb suggests—where Mierau does not specifically disclose—wherein the predetermined rate of revolution decreases as the position of a rotated simulated within the array increases (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau and Webb in order to create visual interest by varying the displayed speeds.
Regarding claim 4, Mierau discloses wherein the plurality of simulated reels forms an array of five simulated reels, and wherein the first subset comprises three simulated reels (¶ [0073]). 
Regarding claim 5, Webb suggests—where Mierau does not specifically disclose— wherein the first subset comprises three non-adjacent simulated reels (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau and Webb in order to create visual interest by varying the displayed speeds.
Regarding claim 6, Mierau discloses wherein the indicia are associated with the first subset (¶ [0060]: nudge now button). 
Regarding claim 7, Mierau discloses wherein the adjusting comprises nudging the at least one rotated simulated reel upwards at least one space (¶ [0073]). 
Regarding claim 8, Mierau discloses wherein the adjusting comprises nudging the at least one rotated simulated reel downwards at least one space (¶ [0073]). 
Regarding claim 12, Mierau discloses wherein the plurality of simulated reels forms an array of five simulated reels, and wherein the first subset comprises three simulated reels (¶ [0073]). 
Regarding claim 13, Webb suggests—where Mierau does not specifically disclose— wherein the first subset comprises three non-adjacent simulated reels (¶ [0082]: inner and outer reels of the reel sets may move at the same rate or at different rates).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau and Webb in order to create visual interest by varying the displayed speeds.
Regarding claim 14, Mierau discloses wherein the indicia are associated with the first subset (¶ [0060]: nudge now button). 
Regarding claim 15, Mierau discloses wherein the adjusting comprises nudging the at least one rotated simulated reel upwards at least one space (¶ [0073]). 
Regarding claim 16, Mierau discloses wherein the adjusting comprises nudging the at least one rotated simulated reel downwards at least one space (¶ [0073]). 
Claims 9-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mierau et al (US 2004/0048650 A1) (“Mierau”) in view of Webb and Nores (US 2008/0119260 A1).
Claim 9 comprises the same limitations as claim 1 above and is rejected for the same reasons given supra.  Further regarding claim 9, Nores suggests—where Mierau does not disclose—wherein the simulated reels in the second subset spin for a longer period of time than the simulated reels in the first subset (¶ [0035]: stopping order can be left-to-right or right-to-left).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau, Webb and Nores in order to build suspense in the game by having the outcome revealed one reel at a time.
	Regarding claims 10 and 11, Nores suggests—where Mierau does not disclose—wherein the plurality of simulated reels forms an array and the length of spinning time increases or decreases as the position of a rotated simulated within the array increases subset (¶ [0035]: stopping order can be left-to-right or right-to-left).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau, Webb and Nores in order to build suspense in the game by having the outcome revealed one reel at a time. 
Regarding claims 19 and 20, Nores suggests—where Mierau does not disclose— wherein the simulated reels within the first or second subsets spin for different periods of time (¶ [0035]: stopping order can be left-to-right or right-to-left).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau, Webb and Nores in order to build suspense in the game by having the outcome revealed one reel at a time. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mierau in view of Webb and Asonuma (US 2005/0032571 A1).
Regarding claims 17 and 18, Asonuma suggests—where Mierau does not disclose—wherein the simulated reels within the first or second subsets spin for substantially the same period of time (Fig. 1: 11L, 11C, 11R).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Mierau, Webb and Asonuma in order to have the outcome revealed in sequential groups, thus building anticipation and excitement. 

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715